Citation Nr: 0322022	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-06 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for service-connected 
recurring strain of lumbosacral ligaments with degenerative 
disc disease, currently evaluated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




REMAND

On November 1, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Make arrangements with the appropriate VA medical 
facility(ies) for the veteran to be afforded special 
neurological and orthopedic examinations by specialists 
in neurology and orthopedic surgery or other appropriate 
specialists to include on a fee basis for the purpose of 
ascertaining the current nature and extent of severity 
of his service-connected recurring strain of lumbosacral 
ligaments with degenerative disc disease as opposed to 
any low back orthopedic and/or neurologic symptoms that 
are clearly attributable to intercurrent causes.  The 
attention of the medical examiners is directed to the 
medical records of treatment for a low back disability 
as a result of a post-service employment injury between 
December 1989 and January 1990.  

a.	The claims file, copies of the criteria under 
38 C.F.R. § 4.40, 4.45, 4.59, Diagnostic Codes 
5292, 5295 and Diagnostic Code 5293 for 
intervertebral disc syndrome effective both prior 
and subsequent to September 23, 2002 and a separate 
copy of this memo must be made available to and 
reviewed by the examiners prior and pursuant to 
conduction and completion of the examinations.  
Each examiner must annotate the examination reports 
that the claims file was in fact made available for 
review in conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.

b.	The examiners should identify all of the veteran's 
associated symptomatology in order to determine the 
impairment solely caused by service-connected 
recurring strain of lumbosacral ligaments with 
degenerative disc disease as opposed to any low 
back orthopedic and/or neurologic symptoms that are 
determined to be clearly attributable to 
intercurrent causes.  If there are other low back 
disorders found, in addition to service-connected 
recurring strain of lumbosacral ligaments with 
degenerative disc disease, the examiners should 
specify which neurologic and/or orthopedic symptoms 
are associated with each disorder(s).

c.	If certain neurologic and/or orthopedic 
symptomatology cannot be dissociated from one 
disorder or another, it should be so indicated.  If 
a low back disorder(s) other than service-connected 
recurring strain of lumbosacral ligaments with 
degenerative disc disease is or are found on 
examination, the examiners should offer an opinion 
as to whether such disorder(s) is or are causally 
or etiologically related to service-connected 
recurring strain of lumbosacral ligaments with 
degenerative disc disease.
d.	The orthopedic and/or neurologic examination 
findings solely associated with service-connected 
recurring strain of lumbosacral ligaments with 
degenerative disc disease, if found, must be 
correlated to the pertinent rating criteria 
provided under Diagnostic Codes 5292, 5293, and 
5295.  The examiners must each address the criteria 
of 38 C.F.R. § 4.40, 4.45, 4.59, with respect to 
service-connected recurring strain of lumbosacral 
ligaments with degenerative disc disease.  Any 
opinions expressed by the examiners must be 
accompanied by a complete rationale.


2.	After the development requested above has been 
completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





